PER CURIAM.
Appellant raises numerous issues in his appeal from convictions and sentences imposed for two counts of resisting the arrest of an officer with violence, proscribed by section 843.01, Florida Statutes (1995). We affirm all issues, except that relating to his contention that the lower court erred in imposing multiple convictions for the two offenses in that both convictions arose from a single episode. See Jones v. State, 711 So.2d 633 (Fla. 1st DCA 1998); Wells v. State, 731 So.2d 680 (Fla. 1st DCA 1997), review granted, 705 So.2d 10 (Fla.1997); Pierce v. State, 681 So.2d 873 (Fla. 1st DCA 1996). Contra Wallace v. State, 689 So.2d 1159 (Fla. 4th DCA), review granted, 699 So.2d 1377 (Fla.1997). Accordingly, we reverse and remand with directions that one of appellant’s convictions for resisting arrest with violence be vacated.
ERVIN, ALLEN and MICKLE, JJ., concur.